                  Case 21-51006-LSS             Doc 18       Filed 08/04/21        Page 1 of 7




                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                         Chapter 11

IMERYS TALC AMERICA, INC., et al.,1                            Case No. 19-10289 (LSS)

                 Debtors                                       (Jointly Administered)


IMERYS TALC AMERICA, INC. and IMERYS
TALC VERMONT, INC.,
                                                               Adv. Pro. No. 21-51006
                   Plaintiffs,

         v.

JOHNSON & JOHNSON and JOHNSON &
JOHNSON CONSUMER INC.,

                    Defendants.


               MOTION TO SHORTEN MOTION FOR LEAVE TO CONDUCT
               EXPEDITED DISCOVERY AND FOR DISCOVERY SCHEDULE
                    ON MOTION FOR PRELIMINARY INJUNCTION

         The Official Committee of Tort Claimants (the “Committee”) and the Future Claimants’

Representative (the “FCR” together with the Committee, the “Plaintiffs-Intervenors”) seek to

shorten timing for consideration of their Motion for Leave to Conduct Expedited Discovery and

for Discovery Schedule on Motion for Preliminary Injunction (“Motion for Expedited

Discovery”)2 filed with this Court. In support thereof, the Plaintiffs-Intervenors represent as

follows:


1
         The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification
number, are: Imerys Talc America, Inc. (6358), Imerys Talc Vermont, Inc. (9050), and Imerys Talc Canada Inc.
(6748). The Debtors’ address is 100 Mansell Court East, Suite 300, Roswell, GA 30076.

2
        Capitalized terms used herein and not otherwise defined shall have the meanings ascribed to them in the
Motion for Expedited Discovery.
               Case 21-51006-LSS         Doc 18       Filed 08/04/21   Page 2 of 7




                                        JURISDICTION

       1.      The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334

and the Amended Standing Order of Reference from the United States District Court for the

District of Delaware dated February 29, 2012. This is a core proceeding under 28 U.S.C. §

157(b). Venue is proper in this Court pursuant to 28 U.S.C. § 1409.

       2.      The statutory predicates for the relief sought in this Motion are sections 102(1)

and 105(a) of Title 11 of the United States Code (the “Bankruptcy Code”), as supplemented by

Rule 9006 of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”), and Local

Rule 9006-1(e).

                                        BACKGROUND

       3.      On February 13, 2019 (the “Petition Date”), the above-captioned debtors and

debtors-in-possession (the “Debtors”) filed voluntary petitions for relief under chapter 11 of the

Bankruptcy Code. The Debtors continue to operate their businesses as debtors-in-possession

pursuant to sections 1107(a) and 1108 of the Bankruptcy Code.

       4.      On March 5, 2019, the Office of the United States Trustee for the District of

Delaware (the “UST”) appointed the Committee [Dkt. No. 132]. The Bankruptcy Court

appointed James L. Patton, Jr. as Legal Representative for Future Talc Personal Injury Claimants

nunc pro tunc to the Petition Date. [Dkt. No. 647].

       5.      On July 27, 2021 ITA and ITV commenced the Adversary Proceeding against

Johnson & Johnson (“JNJ”) and Johnson & Johnson Consumer Inc. (“JJCI,” and with JNJ,

“J&J” or the “Defendants”).

       6.      No answer has been filed to the Complaint. Shortly after the Adversary

Proceeding was filed, each of the Plaintiff-Intervenors filed motions to intervene and the



                                                 2
               Case 21-51006-LSS         Doc 18      Filed 08/04/21    Page 3 of 7




Committee and the Future Claimants’ Representative jointly filed a Motion for Temporary

Restraining Order and Preliminary Injunction (the “Motion for Preliminary Injunction”) in their

capacity as proposed intervenors.

       7.      The Plaintiffs-Intervenors require an expedient resolution on their Motion for

Expedited Discovery so that they will have all information reasonably available to them to

prosecute the Motion for Preliminary Injunction set for hearing on August 24, 2021 in addition to

preparing any necessary reply papers in support of their Motion for Preliminary Injunction which

reply is due on August 19, 2021.

                  AVERMENT PURSUANT TO LOCAL RULE 9006-1(e)

       8.      Pursuant to Local Rule 9006-1(e), the Plaintiffs-Intervenors hereby state that they

contacted the Debtors regarding the Motion to Shorten who does not oppose the request. The

Committee also contacted the UST but was unable to discuss the proposed relief in advance of

the filing. The Committee did not attempt to contact the Defendants as such request would be

fruitless and would only cause delay given the Defendants have taken the position before this

Court that no discovery is necessary in connection with Motion for Preliminary Injunction. See

Imerys Talc America, Inc. July 29, 2021 Hr’g Tr. at 12:7 and 12:14.

                                    RELIEF REQUESTED

       9.      The Plaintiffs-Intervenors respectfully request that the Court enter an order,

substantially in the form attached hereto as Exhibit A, shortening notice of the Motion for

Expedited Discovery so that it may be presented at a hearing in these chapter 11 cases at the

Court’s earliest convenience.

                                BASIS FOR RELIEF REQUESTED

       10.     Section 102(1) of the Bankruptcy Code provides that the phrase “after notice and

a hearing” requires only such notice and opportunity for a hearing as may be appropriate under

                                                 3
                 Case 21-51006-LSS         Doc 18      Filed 08/04/21     Page 4 of 7




the circumstances. 11 U.S.C. § 102(1). The Court “may issue any order, process, or judgment

that is necessary or appropriate to carry out the provisions” of the Bankruptcy Code. 11 U.S.C. §

105(a).

          11.    Bankruptcy Rule 9006 provides that the Court may order time periods set by the

Bankruptcy Rules to be reduced “for cause shown.” Fed. R. Bankr. P. 9006. Local Rule 9006-1

sets the default time period requiring that “all motion papers shall be filed and served . . . at least

fourteen (14) days prior to the hearing date.” Del. Bankr. L.R. 9006-1(c).

          12.    Pursuant to Federal Rule of Bankruptcy Procedure 9006(c), “the court for cause

shown may in its discretion with or without motion or notice order the period reduced.” Fed. R.

Bankr. P. 9006(c)(1). In exercising such discretion, the court should “consider the prejudice to

parties entitled to notice and weigh this against the reasons for hearing the motion on an

expedited basis.” In re Philadelphia Newspapers, LLC, 690 F.3d 161, 172 (3d Cir. 2012) (noting

the commonality of such motions “given the accelerated time frame of bankruptcy

proceedings”).

          13.    Local Rule 9006-1(e) likewise provides for shortened notice “by order of the

Court, on written motion . . . specifying the exigencies justifying shortened notice.” Del. Bankr.

L.R. 9006-1(e).

          14.    Here, the Plaintiffs-Intervenors believe that such cause exists to shorten the time

period under Bankruptcy Rule 9006-1(c) and Local Rule 9006-1(e) to consider the Motion for

Expedited Discovery.

          15.    The next scheduled hearing in these cases is August 24 which is also the date that

the Motion for Preliminary Injunction is currently scheduled for hearing. The Plaintiffs-

Intervenors’ reply in support of the Motion for Preliminary Injunction is due August 19, 2021.



                                                   4
                 Case 21-51006-LSS         Doc 18     Filed 08/04/21     Page 5 of 7




Accordingly, shortened notice is necessary to ensure that the Motion for Expedited Discovery is

decided in time to allow for discovery in advance of the reply and the hearing on the Motion for

Preliminary Injunction.

                                              NOTICE

       16.       Notice of this Motion to Shorten will be given to: (a) the Debtors’ counsel, (b) the

Office of the United States Trustee for the District of Delaware; (c) any party that has requested

notice pursuant to Bankruptcy Rule 2002; and (d) counsel for J&J. The Plaintiffs-Intervenors

submit that, under the circumstances, no other or further notice is required.

                                          CONCLUSION

       WHEREFORE, for the reasons set forth above, the Plaintiffs-Intervenors respectfully

requests entry of an order, substantially in the form annexed hereto as Exhibit A, granting the

relief requested herein and such other and further relief as is just and appropriate under the

circumstances.

                 REMAINDER OF PAGE INTENTIONALLY LEFT BLANK
                         SIGNATURE BLOCK FOLLOWS




                                                  5
             Case 21-51006-LSS   Doc 18    Filed 08/04/21     Page 6 of 7




Dated: August 4, 2021
Wilmington, Delaware                Respectfully submitted,

                                    ROBINSON & COLE LLP

                                    /s/ Natalie D. Ramsey
                                    Natalie D. Ramsey (No. 5378)
                                    Mark A. Fink (No. 3946)
                                    1201 North Market Street, Suite 1406
                                    Wilmington, Delaware 19801
                                    Tel: (302) 516-1700; Fax: (302) 516-1699
                                    nramsey@rc.com
                                    mfink@rc.com

                                    Michael R. Enright (admitted pro hac vice)
                                    280 Trumbull Street
                                    Hartford, CT 06103
                                    Tel: (860) 275-8290; Fax: (860) 275-8299
                                    menright@rc.com

                                    WILLKIE FARR & GALLAGHER LLP
                                    Rachel C. Strickland (admitted pro hac vice)
                                    Jeffrey B. Korn (admitted pro hac vice)
                                    Stuart R. Lombardi (admitted pro hac vice)
                                    787 Seventh Avenue
                                    New York, New York 10019
                                    Tel: (212) 728-8000; Fax: (212) 728-8111
                                    rstrickland@willkie.com
                                    jkorn@willkie.com
                                    slombardi@willkie.com

                                    GILBERT LLP
                                    Kami E. Quinn (admitted pro hac vice)
                                    Heather Frazier (admitted pro hac vice)
                                    700 Pennsylvania Avenue, SE ; Suite 400
                                    Washington, DC 20003
                                    Telephone:    (202) 772-2200
                                    quinnk@gilbertlegal.com
                                    frazierh@gilbertlegal.com

                                     Counsel to the Official Committee of Tort
                                     Claimants

                                     and




                                       6
Case 21-51006-LSS   Doc 18    Filed 08/04/21   Page 7 of 7




                        YOUNG CONAWAY STARGATT &
                        TAYLOR, LLP
                        Robert S. Brady (No. 2847)
                        Edwin J. Harron (No. 3396)
                        Sharon M. Zieg (No. 4196)
                        Jared W. Kochenash (No. 6557)
                        Rodney Square
                        1000 North King Street
                        Wilmington, DE 19801
                        Tel. (302) 571-6600; Fax: (302) 571-1253
                        rbrady@ycst.com
                        eharron@ycst.com
                        szieg@ycst.com
                        jkochennash@ycst.com

                        Counsel to the Future Claimants’ Representative




                          7
